As filed with the Securities and Exchange Commission on December 20, 2013 Registration Nos. 333-190926 and 333-190926-01 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SLM FUNDING LLC SLM EDUCATION CREDIT FUNDING LLC (Exact names of registrants as specified in their charters) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 04-3480392 (I.R.S. employer identification no.) 2001 Edmund Halley Drive Reston, VA 20191 (703) 810-3000 (Address, including zip code, and telephone number, including area code, of each registrant’s principal executive offices) Eric Watson, Esquire 2001 Edmund Halley Drive Reston, Virginia 20191 (703) 810-3000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Reed D. Auerbach, Esquire Bingham McCutchen LLP 399 Park Avenue New York, NY 10022 (212) 705-7000 Cheryl Barnes, Esquire Cadwalader, Wickersham & Taft LLP 1treet, N.W., Suite 1100 Washington, D.C. 20004 (202) 862-2200 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Accelerated filer o Non-accelerated filers x
